Citation Nr: 0804606	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral leg 
pains, claimed as secondary to bilateral pes planus.

3.  Entitlement to service connection for arthritis of the 
lumbar spine, claimed as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  He served in Vietnam, and was awarded the 
Combat Infantryman Badge and Purple Heart, among other 
things.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision that, in part, 
denied service connection for bilateral pes planus, bilateral 
leg pains, and arthritis of the lumbar spine.  The veteran 
timely appealed.

In April 2007, the veteran and his wife testified during a 
hearing before the undersigned at the RO.


FINDINGS OF FACT

1.  A defect or disability of bilateral pes planus pre-
existed active service, as noted in a December 1969 
examination. 

2.  The veteran's pre-existing bilateral pes planus did not 
undergo an increase in severity beyond natural progress 
during the veteran's active service or during the first post-
service year.  

3.  There is no competent evidence that the veteran has a 
current disability manifested by bilateral leg pains that is 
related to a disease or injury during active service, or is 
due to or aggravated by a service-connected disability.

4.  There is no competent evidence that the veteran currently 
has arthritis of the lumbar spine that is related to a 
disease or injury during active service, or is due to or 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 1110, 1132, 1137, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2007).

2.  The criteria for service connection for bilateral leg 
pains, claimed as secondary to a service-connected 
disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).

3.  The criteria for service connection for arthritis of the 
lumbar spine, claimed as secondary to a service-connected 
disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper notice should notify the veteran of:  (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a September 2004 letter, the RO notified the veteran 
of elements of service connection, and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for any award of service connection 
on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot as service connection, in this case, 
is not warranted for any disability.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo a VA examination in connection with the 
claims on appeal, a report of which is of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection or aggravation may be presumed for certain 
chronic diseases, such as arthritis, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2007).

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury, and when, generally, a service connected 
disability aggravates a non-service-connected disability.  
38 C.F.R. § 3.310(a).

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

A.  Bilateral Pes Planus

The veteran contends that his current bilateral pes planus is 
the result of aggravation of a preexisting defect or 
disability in service.

Service medical records at the time of the veteran's entry 
examination in active service in December 1969 note 
asymptomatic pes planus.  

In February 1970, the veteran complained of flat feet; he was 
given arch supports.  Records show moderate pes planus, with 
complaints of pain and cramping across arches in November 
1970.  In December 1970, an examiner recommended that the 
veteran wear the arch supports at all times.  

Service medical records at the time of the veteran's 
separation examination in September 1971 show no defects.

VA progress notes, dated in January 2004, include an 
assessment of severe bilateral pes planus.

The report of a November 2004 VA examination includes 
diagnoses of bilateral pes planus, bilateral plantar 
fasciitis secondary to pes planus, and bilateral hallux 
valgus.

A statement from the veteran's wife, received in January 
2006, reflects that the veteran had tried various orthotics 
over the years; and that when he was on his feet longer than 
usual, he had to sleep with pillows under his feet.

In April 2007, the veteran testified that he wore the arch 
supports given to him in service for an additional four or 
five years, and then had another set made for his feet.
 
Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

Here, bilateral pes planus was noted in December 1969, at the 
time of the veteran's acceptance into active service.  Under 
these circumstances, the presumption of soundness is not for 
application. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2007).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).

If a pre-existing disorder is noted upon entry into service, 
the burden falls on the veteran to show aggravation. If the 
presumption of aggravation arises, the burden shifts to VA to 
show a lack of aggravation by establishing that the increase 
in disability was due to the natural progress of the 
disorder. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

While records show that the veteran reported symptoms of pain 
and cramping in his feet, and that arch supports were 
prescribed, the evidence does not suggest that the veteran's 
underlying disorder had worsened during active service or 
during the first post-service year.  In fact, the veteran 
reportedly wore arch supports prior to entering active 
service, and has continued wearing arch supports post-
service.  No additional symptoms related to bilateral pes 
planus were noted on the veteran's separation examination.

Significantly, in November 2004, a VA physician opined that 
the veteran's bilateral pes planus was not likely aggravated 
beyond normal progression during military service.  The 
physician noted that the veteran had minimal symptoms prior 
to military service, and there was no significant change in 
those symptoms until recent years.  The physician's opinion 
is a product of review of the entire claims folder, and is 
not rebutted by any other competent opinion.  

While the veteran is competent to offer statements of first-
hand knowledge that his symptoms had increased in severity 
during active service, as a lay person he is not competent to 
render a probative opinion on a medical matter, such as the 
etiology of his current bilateral pes planus with secondary 
bilateral leg pains.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Because the weight of the evidence is against a finding that 
the veteran's underlying disorder, as opposed to symptoms, 
had worsened during active service or during the first post-
service year, and the evidence shows current bilateral pes 
planus as a normal progression of the disorder, service 
connection for bilateral pes planus on the basis of 
aggravation is denied.  

B.  Bilateral Leg Pains, and Arthritis of the Lumbar Spine

The Board notes that service medical records contain neither 
manifestations nor complaints, nor findings of either 
bilateral leg pains or arthritis of the lumbar spine.  
Neither a leg disability nor any spine disability was found 
in service.

Non-VA records, dated in July 1995, include complaints of low 
back pain and a diagnosis of arthritis of L5-S1.  Records 
dated in November 2003 include a notation of chronic leg 
pains.  There have been no reports of symptomatology between 
the time of service, and these initial findings involving the 
veteran's back and legs.  

There is no evidence of arthritis either manifested in 
service or within the first post-service year, to warrant 
service connection on the basis of presumptions referable to 
chronic diseases.

The report of a November 2004 VA examination includes 
assessments of degenerative joint disease and degenerative 
disc disease of the lumbar spine, and leg pain of unclear 
etiology.

In April 2007, the veteran testified that the problems with 
his feet have caused problems with his whole body.

The veteran's testimony is competent evidence, via first-hand 
knowledge, that he experiences bilateral leg pains and back 
pain, although not of in-service disability.  See Bostain v. 
West, 11 Vet. App. 11 Vet. App. 124, 127 (1998).  

Here, there is no competent evidence linking either bilateral 
leg pains or arthritis of the lumbar spine with injury or 
disease in service, and no competent evidence establishing 
the onset of either disability in service.

The veteran also contends that his bilateral leg pains and 
arthritis of the lumbar spine are proximately due to his 
bilateral pes planus.

The Board points out that, here, service connection is not 
currently in effect for any disability.  Thus, while the 
evidence of record may include competent evidence suggesting 
that the veteran's bilateral leg pains are related to his 
fallen arches, the criteria for secondary service connection 
under provisions of 38 C.F.R. § 3.310 clearly establishes a 
service-connected disability as a pre-requisite.  As the 
veteran has not established service connection for any 
disability, the claims for service connection on a secondary 
basis lack legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 30 (1994).

Because the competent evidence does not link currently shown 
disabilities to service and there is no evidence of either 
bilateral leg pains or arthritis of the lumbar spine in 
service or within the first post-service year, the weight of 
the evidence is against each of the claims.  As the weight of 
the competent evidence is against the claims, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Hence, the weight of the evidence is against the claims, and 
against the grant of service connection for bilateral leg 
pains and arthritis of the lumbar spine.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for bilateral leg pains, to include as 
secondary to a service-connected disability, is denied.

Service connection for arthritis of the lumbar spine, to 
include as secondary to a service-connected disability, is 
denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


